Citation Nr: 1753253	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  10-36 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for degenerative disc disease (DDD) of the thoracic and lumbar spine prior to May 17, 2017, and in excess of 20 percent thereafter.

2. Entitlement to an initial compensable rating for a bone spur and mild degenerative changes of the right ankle prior to May 17, 2017, and in excess of 10 percent thereafter.

3. Entitlement to an initial rating in excess of 10 percent for inflammatory spondylopathies with multiple joint involvement prior to May 21, 2014, and in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to September 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board previously remanded these matters in September 2011, November 2014, and March 2017.

The Veteran testified at a Travel Board hearing held in Muskogee, Oklahoma, in June 2011.  A transcript of the hearing is of record.  In a September 2012 letter, the Board notified the Veteran that the Veterans Law Judge who conducted the June 2011 Board hearing had retired and was no longer with the Board.  The Board also advised the Veteran of the options for further hearing.  Later that month, the Veteran responded that he did not want another Board hearing and asked that his case be considered based on the evidence of record.

The Board notes that in a September 2017 rating decision, the RO granted a 20 percent disability rating for the Veteran's DDD of the thoracic and lumbar spine effective May 17, 2017.  In addition, the RO also granted a 10 percent disability rating for the Veteran's bone spur and mild degenerative changes of the right ankle effective May 17, 2017.  However, as these were not full grants of the benefit sought on appeal, and the Veteran did not indicate that he agreed with the increased ratings, his claims have remained on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1. The preponderance of the evidence shows that prior to May 17, 2017, the Veteran's DDD manifested with forward flexion greater than 60 degrees, combined range of motion greater than 120 degrees, and without muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

2. The preponderance of the evidence shows that from May 17, 2017, the Veteran's DDD manifested with forward flexion greater than 30 degrees, but not greater than 60 degrees, combined range of motion not greater than 120 degrees, and muscle spasm.

3. The preponderance of the evidence shows that prior to May 17, 2017, the Veteran's bone spur and mild degenerative changes of the right ankle manifested with pain with increased activity.

4. The preponderance of the evidence shows that from May 17, 2017, the Veteran's bone spur and mild degenerative changes of the right ankle manifested with pain; he had an abnormal range of motion, considered normal for the Veteran, analogous to no more than moderate disability. 

5. The preponderance of the evidence shows that prior to May 21, 2014, the Veteran's inflammatory spondylopathies with multiple joint involvement has been shown to have been productive of a disability picture more nearly approximating symptoms that required continuous medication for control.

6. The preponderance of the evidence shows that from May 21, 2014, the Veteran's inflammatory spondylopathies with multiple joint involvement has been shown to have been productive of a disability more nearly approximating symptoms that are manifested by episodic widespread musculoskeletal pain with symptoms precipitated by overexertion and was responsive to treatment or therapy. 


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 10 percent prior to May 17, 2017, and in excess of 20 percent thereafter for DDD of the thoracic and lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016).

2. The criteria for an initial compensable rating prior to May 17, 2017, and in excess of 10 percent thereafter for a bone spur and mild degenerative changes of the right ankle have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.71a, Diagnostic Code 5015, 5270-5274 (2016).

3. The criteria for an initial rating in excess of 10 percent prior to May 21, 2014, and in excess of 20 percent thereafter for inflammatory spondylopathies with multiple joint involvement have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.71a, Diagnostic Code 5025 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II.	Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1(2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

DDD of the Thoracic and Lumbar Spine

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2016); see also 38 C.F.R. §§ 4.45, 4.59 (201).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claims on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran's DDD of the thoracic and lumbar spine are rated under Diagnostic Code 5242 for degenerative arthritis of the spine.  Diagnostic Code 5242 refers to Diagnostic Code 5003 for degenerative arthritis; however, Diagnostic Code 5003 states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the Veteran should be rated at 10 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups and 20 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitation exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242.

Diagnostic Code 5242 also refers to the general rating formula for diseases and injuries of the spine.  The general rating formula for diseases and injuries of the spine assigns disability ratings as follows:

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a.

The Board notes that intervertebral disc syndrome is rated based on incapacitating episodes under a separate formula.  In this instance, the VA examiners found that the Veteran had intervertebral disc syndrome.  However, there has been no showing of any incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; therefore, further discussion regarding the formula for rating intervertebral disc syndrome based on incapacitating episodes is not necessary. 

Prior to May 17, 2017, the Veteran's DDD was rated at 10 percent and thereafter, 20 percent disabling under Diagnostic Code 5242.  

In an October 2006 VA treatment note, x-rays showed mild degenerative changes, thoracic spine.

In July 2008, the Veteran was afforded a general VA examination.  The Veteran stated that he had degenerative changes in his thoracic spine and that he had also been evaluated for degenerative disk disease in his lumbar spine.  He complained of pain with sitting, weightbearing and bending.  The Veteran reported that he received physical therapy and had at least 14 to 16 steroid injections without any prolonged relief.  He reported using several back braces on a routine basis.  Upon examination there was no heat, swelling or erythema.  There were no muscle spasms.  There was very mild pain to palpation in the lower lumbar area.  Range of motion was forward flexion 90 degrees, extension 30 degrees, right and left lateral flexion 30 degrees and right and left lateral rotation 45 degrees.  All movement of the back caused some pain and there was no additional limitation noted.

In June 2011, the Veteran testified at a Board hearing regarding his claim.  He stated that he limped.  

In a September 2013 VA treatment note, x-rays of the lumbar spine showed minimal levocurvature of portion of the spine noted on the frontal projection.  There was some scattered primarily anterior degenerative vertebral endplate spurring seen, such as at the L3 through L5 levels and the T10-11 level.  There was also minimal degenerative disk space height loss noted at L5-S1, mild facet hypertrophic changes at least at L5-S1, and minimal retrolisthesis of L4 on L5.  The VA physician noted that the minimal retrolisthesis could be degenerative.  

In May 2014, the Veteran was afforded another VA examination for his back.  The examiner noted diagnoses of degenerative arthritis of the thoracic spine, degenerative arthritis of the lumbar spine and intravertebral disc syndrome.  The Veteran reported that flare-ups impacted his back function.  Range of motion was forward flexion 70 degrees, extension 10 degrees, right and left lateral flexion 15 degrees, and right and left lateral rotation 20 degrees.  The Veteran did not have additional range of motion following repetitive-use testing.  Functional impairment included pain on movement and interference with sitting, standing and/or weight-bearing.  There was no tenderness or pain on palpation, no abnormal gait or abnormal spinal contour, and no muscle spasms or guarding.  There was also no muscle atrophy.  There was no radiculopathy and no ankylosis noted.  The examiner stated that pain, weakness, fatigability or incoordination could significantly limit functional ability during flare-ups, or when the joint was used repeatedly over a period of time.  However, the examiner also stated that it was not feasible to describe these additional limitations due to pain, weakness, fatigability or incoordination in terms of the degrees of additional range of motion loss due to "pain on use or during flare-ups" due to the fact that the examiner was not present during a flare-up in order to assess the Veteran.

In an August 2014 VA treatment note, x-rays of the lumbar spine showed some degenerative vertebral endplate spurring at the visualized lower thoracic spine as well as portions of the primarily mid to lower lumbar spine region, projecting primarily anterior.  There was disc space height loss at the L5-S1 level.  There was mild disc space height loss seen at the L4-L5 level.  Facet hypertrophic changes were seen at least at the L5-S1 level, but otherwise, the VA physician found that the lumbar spine vertebral body configurations appeared similar to the September 2013 x-rays.

In September 2014, the Veteran's private physician stated that a recent MRI of his lumbar spine showed progression of disc bulges to L2-3 levels in addition to L4/5 and L5/S1 in the past.  The private physician suggested that the Veteran's disability rating be increased based on the history of progressive lumbar spine disease and recent MRI findings.  The Board notes that the private physician had no access to the Veteran's claims file, and did not provide any testing that complied with Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), when providing this opinion.  Specifically, the private physician did not test both active and passive range of motion, nor did he test range of motion in weight-bearing and non-weight-bearing.  

In March 2015, the Veteran saw his private treating physician for his back.  The Veteran reported that he had been prescribed a sacroiliac belt which helped, but that he tried to play golf and his back hurt after three holes.  Upon examination, it was noted that pain intensity was gradually decreasing.  Aggravating factors were prolonged lumbar extension and weight-bearing activities.  His multi-segmental flexion was normal; however, his multi-segmental extension was abnormal.  Range of motion was lumbar extension 10 to 19 degrees and hip extension 0 to 10 degrees.  The Board notes that these measurements do not comply with Correia.

In March 2015, the Veteran saw his private treating physician for back adjustments.  The Veteran was diagnosed with lumbalgia, sciatica, and neuritis/radiculitis thoracic/lumbo.  

In May 2015, the Veteran saw his private treating physician for his back.  The Veteran said his back was feeling better but still described pain as aching and intermittent.  Upon examination, palpation revealed areas of spasm, hypomobility and end point tenderness indicative of subluxation at right L3, left L4 and right L5.  Palpation of the muscles revealed hypertonicity in the right lumbar area.

In August 2015, the Veteran was afforded another VA examination for his back.  The Veteran stated that he had difficulty bending and sometimes putting on his shoes.  He continued to see a private chiropractor regularly and had been to physical therapy on a chronic basis without much relief.  The Veteran said that his back pain also radiated to his hips and into the right leg.  The Veteran described his flare-ups occurring where bending increased the pain and rest relieved it.  Range of motion was forward flexion at 70 degrees, extension 30 degrees, right and left lateral flexion 30 degrees, right lateral rotation 30 degrees and left lateral rotation 20 degrees.  There was no pain noted on the examination and there was no evidence of pain with weight-bearing.  There was no tenderness or pain on palpation.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  Although the examination was not conducted during a flare-up, the examiner stated that the examination was medically consistent with the Veteran's statements describing functional loss during flare-ups.  There were no guarding or muscle spasms.  There was no radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis.  

In January 2016, the Board requested that an outside medical opinion be provided for the Veteran's claims.  The Veteran continued to complain of discomfort in his lumbar spine and thoracic spine.  However, upon review, the examiner found that the Veteran's x-rays did not show any significant degenerative changes, and certainly no significant progression, from those x-rays taken 15 years earlier.  The examiner opined that there had been no significant progression of radiographic changes indicating a progression of DDD and that an increase in the Veteran's disability rating would not be warranted.

In January 2017, the Veteran provided a statement in support of his claim.  The Veteran described how he would wake up every day with aching joints, and stiffness in his back and feet.  He said that he spent most of his day in pain.  The Veteran stated that he suffered from flare-ups, muscle spasms, functional loss, and pain on joint movement.  He reported that he suffered from radicular, constant, dull pain and numbness.  In addition, he said that he had incapacitating episodes 2 to 3 times per month that lasted 2 to 4 days; over the past 12 months this caused at least 4 weeks but less than 6.  The Veteran stated that he used a belt and back brace constantly.  

In May 2017, the Veteran was afforded another VA examination regarding his claim.  The Veteran complained of increased pain and limited motion.  The Veteran denied flare-ups or functional loss.  Range of motion was forward flexion 60 degrees, extension 10 degrees, right and left lateral flexion 15 degrees and right and left lateral rotation 15 degrees.  Pain was noted on examination on rest and there was no evidence of pain with weight-bearing.  The examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during flare-up.  There was no guarding or muscle spasm.  There was no muscle atrophy.  There was no ankylosis.  There was radicular pain described as moderate intermittent pain in the right and left lower extremity of the sciatic nerve.  It was noted that the Veteran's intervertebral disc syndrome had episodes of bed rest having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  This incapacitating episode was described by the Veteran as when he had to take off 4 days of work with a weekend due to chopping down a tree and requiring bed rest.  The Veteran used a brace.    

The Board finds that, based on the evidence of record, the Veteran's disability did not manifest to a rating in excess of 10 percent prior to May 17, 2017.  As stated above, to receive a higher disability rating, the evidence must show forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour

Prior to May 17, 2017, the Veteran's forward flexion was measured at 90 degrees at the July 2008 VA examination, 70 degrees at the May 2014 VA examination, and 70 degrees at the August 2015 VA examination.  Combined range of motion for these VA examinations was greater than 120 degrees but not more than 235 degrees.  Despite the May 2015 private physician's note of muscle spasm, the evidence as a whole did not show muscle spasm, and overall there was no muscle spasm found severe enough to result in an abnormal gait or abnormal spinal contour.

In addition, the Board finds that based on the evidence of record, the Veteran's disability did not manifest to a rating in excess of 20 percent from May 17, 2017.  Again, as stated above, to receive a higher disability rating, the evidence must show forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine

From May 17, 2017, the May 2017 VA examination showed the Veteran's forward flexion at 60 degrees, with a combined range of motion of 130 degrees.  In addition, there was no evidence of ankylosis.

The Board notes that 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca, 8 Vet. App. 202 (1995).  The Veteran's pain upon repetition did not result in additional limitation of motion. 

The Board acknowledges that Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  In this instance, the Veteran does experience neurological symptoms related to his spine disability.  Specifically, the May 2017 VA examiner stated that the Veteran experienced signs or symptoms of radiculopathy in the right and left lower extremities of the sciatic nerve.  However, though the Veteran reported radiating pain in the August 2015 VA examination and in his January 2017 statement, all motor, reflex, and sensory examinations were normal, with the exception of hypoactive reflexes at the knees and ankles during the May 2014 examination.  Therefore, the Board will not assign a separate disability rating for neurological manifestations. 

After considering the evidence of record, the Board finds that the Veteran's symptoms prior to May 17, 2017, more closely approximate the criteria for a 10 percent disability rating, and after May 17, 2017, more closely approximate the criteria for a 20 percent disability rating.  Therefore, entitlement to a disability rating in excess of 10 percent prior to May 17, 2017, and in excess of 20 percent thereafter for DDD of the thoracic and lumbar spine is not warranted and the claim must be denied.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the current appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Bone Spur and Mild Degenerative Changes of the Right Ankle

The Veteran's bone spur and mild degenerative changes of the right ankle is rated under Diagnostic Code 5015 and 5271.  Pursuant to Diagnostic Code 5015, benign new growths of bones, including bone spurs, are rated under Diagnostic Code 5003 as arthritis, degenerative.  38 C.F.R. § 4.71a, Diagnostic Code 5015-5271 (2016).

Under Diagnostic Code 5003, a 10 percent rating is assigned for each major joint or group of minor joints affected by limitation of motion, when the limitation of motion of the specific joint is noncompensable under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).  A 20 percent rating is available when, in the absence of limitation of motion, there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  Id.

Under Diagnostic Code 5270, limitation of motion of the ankle is rated at ankylosis of 20 percent if there is plantar flexion less than 30 degrees.  30 percent for plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees.  40 percent for plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.

Under Diagnostic Code 5271 (ankle, limited motion), marked limitation of motion in the ankle warrants a 20 percent disability rating, and moderate limitation of motion in the ankle warrants a 10 percent disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.

Words such as "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).

In January 2008, the Veteran was evaluated by his treating VA physician regarding multiple joint arthritis worse in his left wrist and right ankle.  Upon examination, x-rays of the right ankle showed no fracture, dislocation, or other acute bony abnormality.  The VA physician found that the Veteran had normal-appearing joint spaces with no significant change when compared to the January 2007 study, and there was a small spur at the insertion of the Achilles tendon.

In July 2008, the Veteran was afforded a general VA examination.  The Veteran complained of foot pain at this time and noted that he had a bone spur on his right foot which was found on an x-ray in February 2008.  He also complained of ankle pain with weight-bearing on a daily basis or with activities such as jogging.  He stated he had occasional flare-ups with worsening pain.  The Veteran reported that he received physical therapy for his ankles and had been given an air brace for his right ankle that he did not use on a regular basis.  He used ice and Motrin for his ankle problems.  Upon examination, there was no heat, swelling or erythema in the right ankle.  There was a negative drawer sign.  On repetitive range of motion there was 0 to 20 degrees of dorsiflexion and 0 to 40 degrees of plantar flexion.  There was no evidence of ligamental anxiety and no pain noted with motion.  There was no additional limitation of motion.

In a September 2013 VA treatment note, x-rays of the Veteran's ankles showed bilateral tiny calcaneal enthesophyte, greater on the left than on the right.  The right ankle showed no fractures or dislocations.  The joint spaces were well maintained.  The bones were normally mineralized.  Ankle mortise was normal.  The soft tissues were unremarkable.

In May 2014, the Veteran was afforded a VA examination for his ankle.  The Veteran complained of right ankle pain.  Range of motion showed plantar flexion at 45 degrees and dorsiflexion at 20 degrees.  There was no additional limitation in range of motion of the ankle following repetitive-use testing.  The Veteran had functional loss exhibited by pain on movement and interference with sitting, standing and weight-bearing.  There was no ankylosis.  The Veteran did not use any assistive devices.  The examiner stated that pain, weakness, fatigability or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  However, the examiner noted that it was not feasible to describe these additional limitations due to pain, weakness, fatigability or incoordination in terms of the degrees of additional range of motion loss due to "pain on use or during flare-ups" due to the fact that the examiner was not present during a flare-up in order to assess the Veteran.

In August 2015, the Veteran was afforded another VA examination for his ankle.  The examiner noted diagnoses of osteoarthritis of the right ankle and lateral collateral ligament strain in the left ankle.  The Veteran reported flare-ups but denied any functional loss.  Upon examination, range of motion for the right ankle was dorsiflexion at 20 degrees and plantar flexion at 45 degrees.  There was no evidence of pain with weight bearing.  There was no evidence of tenderness or pain on palpation and no evidence of crepitus.  The Veteran was not examined immediately after repetitive-use over time because the examination was medically consistent with the Veteran's statements describing functional loss with repetitive-use over time.  The examiner stated that pain, weakness, fatigability or incoordination did not significantly limit functional ability with flare-up.  The examiner stated that prior diagnoses of degenerative joint disease right ankle were maintained despite normal examination findings at the current examination as the Veteran's symptoms appeared to be intermittent.

In November 2016, the Board requested an independent medical opinion regarding the Veteran's claims.  The examiner noted that in September 2013, x-rays of the right ankle were normal and showed a mild small calcaneal spur consistent with plantar fasciitis.  The examiner noted that again in May 2014, x-rays of the right ankle were reported normal.  The examiner found that there were no significant degenerative changes seen in the right ankle so the severity of the disability over the years would be minimal.  Therefore, the examiner opined that it would appear that there was no compensable rating indicated because as stated before x-rays of the right ankle on at least two occasions were normal and there was no ankle joint bone spur seen, only a mild calcaneal spur.   

In January 2017, the Veteran submitted a statement regarding his claim.  The Veteran stated that he had flare-ups every day and suffered from functional loss.  He noted that x-rays showed a bone spur in 2008, so he was not sure why x-rays did not later show a bone spur in 2013.  He described a constant dull pain in his heel and top of his foot with sharp ice pick pains in heel, arch and toes.  In addition, he also reported symptoms of numbness and a feeling of "bugs crawling." 

In May 2017, the Veteran was afforded another VA examination for his claim.  The examiner noted a diagnosis of right ankle bone spur with degenerative changes.  The Veteran complained of a constant dull and aching pain.  He described flare-ups that made it hard for him to walk, but denied any functional loss.  Right ankle range of motion was dorsiflexion at 15 degrees and plantar flexion to 30 degrees.  The examiner found that despite this range of motion being abnormal, for the Veteran this was considered normal as he showed suboptimal effort.  Pain was noted on examination but did not result in or cause functional loss.  There was tenderness or pain on palpation.  There was no pain with weight-bearing or crepitus.  There was no additional loss of function or range of motion after three repetitions.  The examiner was unable to determine without resorting to mere speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time because there was no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  There was no muscle atrophy or ankylosis.  

Preliminarily, the Board finds that prior to May 17, 2017, the Veteran's bone spur and mild degenerative changes of the right ankle does not warrant an initial compensable rating.  Evaluation of the same disability under various diagnoses, known as "pyramiding," is to be avoided.  38 C.F.R. § 4.14 (2016).  Where a veteran has multiple problems due to a service connected disability, it is possible for the veteran to have separate and distinct manifestations from the same injury, permitting separate disability ratings.  For purposes of determining whether a veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate ratings do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Under 38 C.F.R. § 4.59, VA is allowed to consider functional loss due to painful motion to be rated to at least the minimum compensable rating for a particular joint.  The Veteran complained of right ankle pain prior to May 17, 2017.  However, as the Veteran's pain is already considered under Diagnostic Code 5025 for his inflammatory spondylopathies of multiple joints as shown later in this analysis, the Veteran is not entitled to a separate rating as it would constitute pyramiding.

After May 17, 2017, the Board finds that a rating in excess of 10 percent for the Veteran's bone spur and mild degenerative changes of the right ankle is not warranted.  The Veteran exhibited moderate limited motion of his right ankle and therefore is entitled to no higher than a 10 percent disability rating.  Diagnostic Code 5271 provides for a maximum 20 percent rating for marked ankle limitation of motion.  The VA examination reports, the most probative evidence of record, are against a finding of marked ankle limitation of motion.  The Board acknowledges there is some limitation of motion; however, this is considered no more than moderate.  In addition, the May 2017 examiner found that the Veteran's range of motion was normal for the Veteran.  Finally, the Veteran is still able to perform his work and did not use an assistive device to ambulate.  

The Board has also considered the other rating criteria for the foot but finds that there is not a pertinent diagnostic code which would provide the Veteran with a higher or separate evaluation.  The evidence does not support a finding that his bone spur and mild degenerative right ankle disability falls under foot injuries (Diagnostic Code 5284) or has caused or aggravated malunion or nonunion of the tarsal or metatarsal bones (Diagnostic Code 5283), hammer toe (Diagnostic Code 5282), hallux rigidus (Diagnostic Code 5281), hallux valgus (Diagnostic Code 5280), Morton's disease (Diagnostic Code 5279), claw foot (Diagnostic Code 5278), weak foot (i.e. characterized by atrophy of the musculature, disturbed circulation and weakness) (Diagnostic Code 5277), or flatfoot (Diagnostic Code 5276).

After considering the evidence of record, the Board finds that the Veteran's symptoms prior to May 17, 2017, more closely approximate a noncompensable rating, and after May 17, 2017, more closely approximate the criteria for a 10 percent disability rating.  Therefore, entitlement to a compensable disability rating prior to May 17, 2017, and in excess of 10 percent thereafter for bone spur with mild degenerative changes of the right ankle is not warranted and the claim must be denied.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the current appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy, 27 Vet. App. 484 (2016); Doucette, 38 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Inflammatory Spondylopathies with Multiple Joint Involvement

When a disability is not listed in the rating schedule, it may be rated by analogy to a closely related disease or injury in which not only the functions affected, but also the anatomical area and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2016).  However, the Court has held that "[a]n analogous rating...may be assigned only where the service-connected condition is 'unlisted.'"  Suttman v. Brown, 5. Vet. App. 127, 134 (1993) (emphasis added).  In Copeland v. McDonald, the Court "reiterate[d] that when a condition is specifically listed in the Schedule, it may not be rated by analogy.  The fact that [an] appellant has been diagnosed with two separate conditions does not change this analysis; rather, VA must...apply the DCs that specifically pertain to the listed conditions and determine the appropriate disability ratings." 27 Vet. App. 333, 337 (2015).  

Accordingly, as the Veteran's inflammatory spondylopathies with multiple joint involvement is not specifically listed in the rating code, it is rated under Diagnostic Code 5025, fibromyalgia (fibrosis, primary fibromyalgia syndrome).  38 C.F.R. § 4.71a.  Diagnostic Code 5025 defines fibromyalgia as widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesia, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms. 

A note to Diagnostic Code 5025 provides that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5025, a 10 percent rating is warranted for fibromyalgia symptoms that require continuous medication for control.  A 20 percent rating is warranted for fibromyalgia symptoms that are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  Finally, a maximum rating of 40 percent rating is warranted for fibromyalgia symptoms that are constant, or nearly so, and refractory to therapy.

In July 2008, the Veteran was afforded a general VA examination.  The Veteran complained of pain in his ankles, feet, knees, hips, lower back, shoulder, neck, wrist and hands that had been ongoing for approximately 10 to 12 years.  He stated over the past couple of years it had significantly worsened and he had been seen by a physician for this multiple times.  He was initially given Humira, but did not respond to this so was switched to Enbrel.  The Veteran complained of generalized pain and stiffness, only in the joints, in the morning.  He said that overuse would make his symptoms worse.  Specifically, the Veteran reported that his joint pain was significantly worse with any increased physical activity such as jogging and that his joints would intermittently swell.  He denied any heat or redness.  His rheumatology work up was negative.  His (human leukocyte antigen) HLA-B27, rheumatoid factor and antinuclear antibodies (ANA) were negative.  His last sedimentation rate was 1.

In May 2014, the Veteran was afforded a VA examination for his claim.  The examiner noted a diagnosis of inflammatory spondylopathies.  The examiner also noted that the Veteran required continuous medication for his arthritis condition.  He had not lost weight and did not have anemia due to this condition.  The Veteran reported widespread musculoskeletal pain with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that were present more than one-third of the time.  The Veteran did not have exacerbations which were incapacitating.  The Veteran did not have constitutional manifestations associated with active joint involvement which were totally incapacitating.  He reported using a brace occasionally and took Hydrocodone and Meloxicam for his pain.  

In January 2016, an addendum opinion was.  The examiner opined that it was as least as likely as not that the Veteran's current manifestations of the DDD were part of the inflammatory disease process affecting multiple joints.  The examiner further stated that it was not feasible for her to specify the separate and distinct manifestations attributable to each disability without resorting to mere speculation as there was an overlap between the symptoms of the two disabilities.  In addition, the examiner stated that based on VA treatment notes, the Veteran had negative markers for rheumatoid arthritis.  In addition, the examiner stated that lumbar spine x-rays indicated degenerative joint disease and that the Veteran's foot condition was likely due to plantar fasciitis.  The examiner further said that based on an April 2014 VA treatment note, the Veteran was diagnosed with chronic mechanical back pain (that had been relieved with epidural injections in the past), no seronegative spondyloarthropathy, acute plantar fasciitis, and chronic piriformis syndrome.  Therefore, the examiner opined that the Veteran did not have seronegative spondyloarthropathy or rheumatoid arthritis or fibromyalgia at that time.  Instead, the examiner stated that the symptoms were more likely due to degenerative arthritis.

In November 2016, the Board requested that an independent medical opinion be provided regarding the Veteran's claims.  The examiner stated that the Veteran's inflammatory spondylopathies with multiple joint involvement was based primarily on subjective complaints of pain in multiple areas without laboratory or radiographic evidence to confirm the diagnosis or to demonstrate any progression of the degenerative changes over the years.  X-rays showed minimal progression of the degenerative changes over the years.  The examiner found that no increase in a disability rating should be awarded prior to May 21, 2014 and thereafter because there was no indication of a progression of the multiple joint disabilities and involvement.

In January 2017, the Veteran submitted a statement regarding his claim.  The Veteran argued that he suffered from exacerbations which were incapacitating 4 or more times per year that lasted between 4 to 6 weeks.

In May 2017, the Veteran was afforded another VA examination for his claim.  The examiner noted a diagnosis of inflammatory spondylopathies with multiple joint involvement.  The Veteran complained of joint pain in his wrist, shoulders, knees and ankles.  He required continuous use of medication for his condition.  He had neither lost weight nor had anemia.  The Veteran reported widespread musculoskeletal pain with limitation of joint movement.  He stated that he suffered from 4 or more incapacitating exacerbations per year that lasted 4 to 6 weeks.  The examiner noted that the most recent incapacitating exacerbation lasted 2 days.  He stated that he felt excruciating pain his hips and low back and received an injection for the pain and went home and rested.  The Veteran's condition was not manifested by constitutional manifestations associated with active joint movement which were totally incapacitating.  The examiner noted that the Veteran's arthritis was not manifested by symptom combinations productive of definite impairment of health objectively supported by examination findings.  The Veteran reported that he used a brace constantly and took Naproxyn and Hydrocodone, underwent steroid injections, received massages, and saw a chiropractor for his pain.  

Prior to May 21, 2014, a disability rating in excess of 10 percent is not warranted.  The evidence before May 21, 2014, shows continuous medication for control; however the evidence does not show symptoms that were episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that were present more than one-third of the time.  Despite the Veteran's statement at his July 2008 general VA examination that overuse would make his symptoms worse, there is no evidence to show that this was present more than one-third of the time.  After May 21, 2014, a rating higher than 20 percent is not warranted because evidence does not show his symptoms are constant or near constant and refractory to therapy.  In fact, in the January 2016 VA addendum and November 2017 independent medical opinion, both examiners questioned the validity of a true diagnosis.  Further, the Veteran's assertions at the May 2017 VA examination that his incapacitating episodes lasted 4 to 6 weeks were inconsistent with his later report that the most recent incapacitating episode lasted 2 days.  Finally, evidence shows that the Veteran was responsive to medication.

After considering the evidence of record, the Board finds that the Veteran's symptoms prior to May 21, 2014, more closely approximate a 10 percent disability rating, and after May 21, 2014, more closely approximate the criteria for a 20 percent disability rating.  Therefore, entitlement to a disability rating in excess of 10 percent prior to May 21, 2014, and in excess of 20 percent thereafter for inflammatory spondylopathies with multiple joint involvement is not warranted and the claim must be denied.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the current appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy, 27 Vet. App. 484 (2016); Doucette, 38 Vet. App. 366, 369 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

1. Entitlement to an initial rating in excess of 10 percent for degenerative disc disease (DDD) of the thoracic and lumbar spine prior to May 17, 2017, and in excess of 20 percent thereafter is denied.

2. Entitlement to an initial compensable rating for a bone spur and mild degenerative changes of the right ankle prior to May 17, 2017, and in excess of 10 percent thereafter is denied.

3. Entitlement to an initial rating in excess of 10 percent for inflammatory spondylopathies with multiple joint involvement prior to May 21, 2014, and in excess of 20 percent thereafter is denied.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


